DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 12/6/2021.

Claim Objections
Claim 12 is objected to because of the following informalities:  amend “tissue” to -the tissue- in ll. 10-11.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  amend “the status” to -the at least one status- in ll. 1.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  amend “if energy” to -if the RF energy- in ll. 3.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  amend “the energy” to -the RF energy- in ll. 3.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  amend “the energy” to -the RF energy- in ll. 4.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  amend “during energy application” to -during application of the RF energy- in ll. 5.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  amend “and a” to -or a- in ll. 2.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  amend “receive energy” to -receive the RF energy- in ll. 2.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  amend “energy” to -the RF energy- in ll. 4.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  amend “the energy” to -the RF energy- in ll. 1-2.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  amend “the operation” to -operation- in ll. 5.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  amend “the actuation” to -actuation- in ll. 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 6-7, 22-28, 31-32 & 19 is/are rejected under 35 U.S.C. 103 as obvious over  Kimball et al. (2012/0116267) in view of Horvath (2010/0198200).
The Examiner notes that Kimball provides for the combination of embodiments in Par. [0047]: “It should be understood that any one or more of the teachings, expressions, embodiments, examples, etc. described herein may be combined with any one or more of the other teachings, expressions, embodiments, examples, etc. that are described herein.  The following-described teachings, expressions, embodiments, examples, etc. should therefore not be viewed in isolation relative to each other.  Various suitable ways in which the teachings herein may be combined will be readily apparent to those of ordinary skill in the art in view of the teachings herein.  Such modifications and variations are intended to be included within the scope of the claims.”
Concerning claim 6, as illustrated in at least Figs. 2-5, Kimball et al. disclose an electrosurgical device (medical device 100; [0026]), comprising: 
a housing (housing 130; [0026]); 
an elongate shaft extending from the housing (shaft 410; [0034]); 
an end effector operatively connected to a distal end of the elongate shaft, the end effector including first and second jaws movable between an open position, in which the first and second jaws are spaced apart from one another, and a closed position, in which the first and second jaws cooperate to grasp tissue therebetween, the end effector including an electrode configured to conduct radio frequency (RF) energy to tissue in contact therewith (end effector 16/140/80A/80B includes two clamp arms 82B, 84B configured to open and close and a monopolar RF electrode or a pair of bipolar RF electrodes configured to conduct RF energy; [0024], [0026], [0033], [0040], [0044]); and 
an electro-luminescent (EL) material wrapped around an external surface of the elongate shaft, the EL material configured to provide a light output indicative of a status of the electrosurgical device (shaft is printed with an organic LED, OLED, in which an emissive electroluminescent layer of an LED is a film of organic compounds that emit light responsive to an electric current to transmit indication of status of the device and LED; [0035-0037]); and
a sensor in the end effector configured to measure impedance of the tissue contacted by the electrode (sensor 20 measures impedance of the tissue contacted by the electrode; [0025], [0038]). 
Kimball et al. fail to specifically disclose the EL material extending into the second jaw.  However, in the alternative embodiment of Fig. 7-8, Kimball et al. disclose a luminescent material (418, 416) that extends into the second jaw (84B) and is configured to provide a light output indicative of a status of the device.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Kimball et al. fail to disclose the luminescent material extending into the second jaw of the embodiment of Figs. 7-8 to be an electroluminescent (EL) material. However, Horvath discloses indicators for surgical devices that may include may include light emitting diodes (LEDs) (such as organic LEDs (OLEDs), polymer LEDs (PLEDs), solid-state lighting (SSL), etc.), optical fibers, incandescent light sources (e.g., a light bulb), electroluminescent wires/sheets, etc.  It would have been an obvious design choice to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kimball et al. such that the luminescent material that extends into the second jaw is an EL material since Horvath teaches LEDs and EL materials to be equivalents in the art of surgical indicators.  ([0038-0039])  

Or, in the alternative:

Concerning claim 6, as illustrated in at least Figs. 2-5, Kimball et al. disclose an electrosurgical device (medical device 100; [0026]), comprising: 
a housing (housing 130; [0026]); 
an elongate shaft extending from the housing (shaft 410; [0034]); 
an end effector operatively connected to a distal end of the elongate shaft, the end effector including first and second jaws movable between an open position, in which the first and second jaws are spaced apart from one another, and a closed position, in which the first and second jaws cooperate to grasp tissue therebetween, the end effector including an electrode configured to conduct radio frequency (RF) energy to tissue in contact therewith (end effector 16/140/80A/80B includes two clamp arms 82B, 84B configured to open and close and a monopolar RF electrode or a pair of bipolar RF electrodes configured to conduct RF energy; [0024], [0026], [0033], [0040], [0044]); and 
a luminescent material wrapped around an external surface of the elongate shaft, the EL material configured to provide a light output indicative of a status of the electrosurgical device (illuminated ring 404A may comprise at least one LED disposed at the distal end of shaft 410 emits light to provide feedback/an indication of status of the device; [0034-0039]); and
a sensor in the end effector configured to measure impedance of the tissue contacted by the electrode (sensor 20 measures impedance of the tissue contacted by the electrode; [0025], [0038]). 
Kimball et al. fail to specifically disclose the luminescent material extending into the second jaw.  However, in the alternative embodiment of Fig. 7-8, Kimball et al. disclose a luminescent material (418, 416) that extends into the second jaw (84B) an is configured to provide a light output indicative of a status of the device.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Kimball et al. fail to disclose the luminescent material to be an electroluminescent (EL) material. However, Horvath discloses indicators for surgical devices that may include may include light emitting diodes (LEDs) (such as organic LEDs (OLEDs), polymer LEDs (PLEDs), solid-state lighting (SSL), etc.), optical fibers, incandescent light sources (e.g., a light bulb), electroluminescent wires/sheets, etc.  It would have been an obvious design choice to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kimball et al. such that the luminescent material is an EL material since Horvath teaches LEDs and EL materials to be equivalents in the art of surgical indicators.  ([0038-0039])  
Concerning claim 7, Kimball et al. disclose the at least one status includes whether tissue contacted by the electrode has been sealed by energy conducted thereto such that a low measured impedance indicates that the tissue is unsealed and a high measured impedance indicates that the tissue is sealed ([0036]). 
Concerning claim 22, Horvath further discloses the EL material includes at least one of an EL wire and an EL tape ([0038-0039]). 
claim 23, Kimball et al disclose the light output is configured to be at least one of turned on and off, rhythmically pulse, and illuminate in one or more pre-set colors ([0037-0038]). 
Concerning claim 24, Kimball et al. disclose the status of the electrosurgical device includes at least one of an energy modality of the electrosurgical device between monopolar and bipolar modes, if the electrosurgical device is turned on or off, if energy is being presently applied by the electrode to the tissue in contact therewith, an amount of energy being presently applied, if an error occurred during energy application, if the electrode has contacted the tissue, and a type of the tissue that the electrode has contacted ([0036-0038]).
Concerning claim 25, Kimball et al. disclose the electrode includes at least one of a monopolar electrode and a bipolar electrode assembly including an active electrode and a return electrode ([0024]). 
Concerning claim 26, Kimball et al. disclose the material is configured to receive energy from at least one of the RF energy of the end effector and a sub-therapeutic electrical signal in the electrosurgical device ([0036-0039]). 
Concerning claim 27, Horvath et al. further disclose an actuator (708) configured to control the EL material. ([0038-0039]; Fig. 7). 
Concerning claim 28, Kimball et al. disclose the material is configured to be controlled by at least one of an amount of RF energy applied to the end effector and a sound in an operating room environment in which the electrosurgical device is used ([0036-0039]).
claim 31¸ as illustrated in at least Figs. 2-5, Kimball et al. disclose a surgical method, comprising: 
positioning the end effector of the electrosurgical device of claim 6 in contact with the tissue (tissue is positioned between clamp arms 82B, 84B of end effector 140/80A/80B coupled to distal end of shaft 410; [0026], [0034], [0038]); and 
actuating the electrosurgical device to deliver energy to the tissue with the EL light material providing the light output and thereby displaying variable real-time information about the status of the electrosurgical device, the status of the electrosurgical device being at least one of an actuation state of the electrosurgical device or a condition of the tissue in contact with the end effector (illuminated ring 404A shaft is printed with an organic LED, OLED that emit light to provide feedback/an indication of status of the device, status includes whether tissue contacted by the electrode has been sealed by energy conducted thereto such that a low measured impedance indicates that the tissue is unsealed and a high measured impedance indicates that the tissue is sealed, where control module 403 processes information from sensor data to drive the light display; [0033-0039]).
Concerning claim 32, Kimball et al. disclose actuating the electrosurgical device (100) to deliver the energy to the tissue includes delivering the energy to seal the tissue until the EL light assembly indicates that the tissue is sealed ([0036], [0038-0039], [0041])
Concerning claim 19¸ as illustrated in at least Figs. 2-5, Kimball et al. disclose a surgical method, comprising: 
positioning an end effector of an electrosurgical device in contact with tissue, the end effector being coupled to a distal end of an elongate shaft of the surgical device (tissue is positioned between clamp arms 82B, 84B of end effector 140/80A/80B coupled to distal end of shaft 410; [0026], [0034], [0038]); and 
actuating the electrosurgical device to deliver energy to the tissue with an electro-luminescent (EL) light assembly which is wrapped around an external surface of the elongate shaft of the electrosurgical device, displaying variable real-time information about at least one of an actuation state of the electrosurgical device and a condition of the tissue in contact with the end effector (shaft is printed with an organic LED, OLED, in which an emissive electroluminescent layer of an LED is a film of organic compounds that emit light responsive to an electric current to transmit indication of status of the device; [0035-0037]);
wherein actuating the electrosurgical device to deliver the energy to the tissue includes delivering the energy to seal the tissue until the EL light assembly indicates that the tissue is sealed; and wherein the EL light assembly indicating the tissue is sealed further includes the end effector measuring impedance of the tissue such that a low measured impedance indicates that the tissue is unsealed and a high measured impedance indicates that the tissue is sealed (status includes whether tissue contacted by the electrode has been sealed by energy conducted thereto such that a low measured impedance indicates that the tissue is unsealed and a high measured impedance indicates that the tissue is sealed, where control module 403 processes information from sensor data to drive the light display; [0033-0036]).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Kimball et al. fail to disclose the luminescent material extending into the second jaw of the embodiment of Figs. 7-8 to be an electroluminescent (EL) material. However, Horvath discloses indicators for surgical devices that may include may include light emitting diodes (LEDs) (such as organic LEDs (OLEDs), polymer LEDs (PLEDs), solid-state lighting (SSL), etc.), optical fibers, incandescent light sources (e.g., a light bulb), electroluminescent wires/sheets, etc.  It would have been an obvious design choice to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kimball et al. such that the luminescent material that extends into the second jaw is an EL material since Horvath teaches LEDs and EL materials to be equivalents in the art of surgical indicators.  ([0038-0039])  

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al. (2012/0116267) in view of Horvath (2010/0198200), as applied to claim 6, in further view of Zemlock et al. (2017/0245854). 
Concerning claim 29, Kimball et al. fail to disclose the EL material includes a phosphor material configured to glow when exposed to alternating current of the RF energy.  However, Zemlock et al. disclose an electrosurgical device comprising an EL material that includes a phosphor material configured to glow when exposed to alternating current of the RF energy.  It would have been an obvious design choice to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kimball et al. such that the EL material includes a phosphor material configured to glow when exposed to alternating current of the RF energy since Zemlock et al. teaches LEDs, EL, and phosphorescence materials to be equivalents in the art of surgical indicators ([0204])  and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Allowable Subject Matter
Claims 12-15 & 33 are allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone nor in combination, provides for “an electro-. 
Claims 30, 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone nor in combination, provides for “the electro-EL light assembly is visible with the end effector in an open position and is not visible with the ed effector in a closed position” (claim 34) nor the layers of the EL material (claims 30 & 35) in combination with the other claim limitations. 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hixson et al. (2007/0173814) teach visible indicators on the shaft or end effector ([0145]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794